UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2011 000-53705 (Commission File Number) COPSYNC, INC. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Canyon Lake, Texas 78133 (Address of principal executive offices) (972) 865-6192 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesx No Indicate by check whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.¨ Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No The aggregate market value of the registrant’s common equity held by non-affiliates of the registrant at June 30, 2011, based on the $0.07 per share closing price for the registrant’s common stock on the OTC Bulletin Board, was $4,770,688. The number of shares of the registrant’s common stock outstanding as of May 11, 2012 was 148,401,688. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents Table of Contents Page PART I 3 ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. (REMOVED AND RESERVED) 12 PART II 13 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 20 ITEM 9A. CONTROLS AND PROCEDURES 20 ITEM 9B. OTHER INFORMATION 20 PART III 21 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 21 ITEM 11. EXECUTIVE COMPENSATION 22 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 25 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 27 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 27 PART IV 28 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 28 SIGNATURES 29 INDEX TO EXHIBITS 30 INDEX TO FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-3 Table of Contents PART I SPECIAL NOTE ON FORWARD-LOOKING STATEMENTS AND RISK FACTORS This report contains “forward-looking statements” within the meaning of the Private Securities Reform Act of 1995.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including:any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.Forward-looking statements may include the words “may,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect,” “plan” or “anticipate” and other similar words.Such forward-looking statements may be contained in the sections “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” among other places in this report. Although we believe that the expectations reflected in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and to inherent risks and uncertainties, such as those disclosed in this report.We do not intend, and undertake no obligation, to update any forward-looking statement. ITEM 1. BUSINESS Overview COPsync, Inc. operates a law enforcement in-car, real-time information sharing, communication and data interoperability network.Over 240 local law enforcement agencies in Texas are currently using or have contracted to use the COPsync network with the intention to share law enforcement data and communicate among themselves in-car, real-time, at the point of incident Information Sharing Replaces Information Silos. State and local law enforcement agencies traditionally operate in information “silos.”Information about criminals and criminal activity known to one law enforcement agency is typically contained only in the data-bases of that agency and is not shared or made known to other agencies, even those that are geographically proximate.The only exceptions to these information “silos” are the FBI National Crime Information Center (NCIC) and a state’s law enforcement telecommunications system (LETS).However, we believe that these data-bases have limited value, because they only provide certain “adjudicated information,” i.e., a record of an adjudicated law enforcement event, such as anarrest, warrant issuance, conviction or prison sentence.These data-bases do not provide non-adjudicated information, such as the person has made a threat against law enforcement, is a known gang member, has been questioned for suspicious activity involving “x,” or is known to carry a weapon.Moreover, the NCIC and the LETS information are provided only via radio from the local dispatch office. With COPsync, patrol officers have in-car, real-time, access to the adjudicated NCIC and LETS data, but also have access to all non-adjudicated data from all other agencies and officers using the COPsync network, regardless of the type of computer infrastructure used by the other agencies.We believe that we are the only company in the United States today whose business objective is to connect all law enforcement agencies for this purpose. Electronic Tools Replace Pen and Paper Virtually all of the work (e.g., traffic citations, arrests, suspicious activity reports, crash reports and DUIs) of a typical patrol officer is currently done with pen and paper.Our COPsync service provides 21st century electronic tools designed to completely replace pen and paper.These electronic tools are designed to enable patrol officers to be exceedingly more efficient.For example, the average DUI in the State of Texas takes 3.5 – 4.0 hours to process, in part because of the many required handwritten forms. Using the COPsync service, an officer can complete the paperwork for a DUI in a fraction of the time.Routine traffic stops can also be completed much quicker and the tickets can be seamlessly and instantaneously sent to the court records management system for processing using the COPsync service. 3 Table of Contents Real-Time Communication Replaces Current Virtually No Communication Today, patrol officers typically cannot communicate in real-time with officers from other agencies because their radios are not interoperable.Thus, officers have no ability to advise other agencies in real-time of “officer needs assistance” situations, “be on the lookout” (BOLOs), child abductions, robberies or other crimes in progress. Using the COPsync service, agencies and officers can communicate with each other in real time via instant messaging (computer to computer) or SMS (computer to cell phone).This ability enables the instantaneous communication of information to one officer, agency, county, state or even the entire country. Our service was commercially released in the latter part of 2008, and we began generating revenue in the fourth quarter of 2008.Currently, over 240 law enforcement agencies, primarily in the State of Texas, have contractually subscribed to use our service. We were incorporated in Delaware in October 2006 as Global Advance Corporation, which operated as a public shell company, with no or nominal assets or operations, until 2008.The predecessor-in-interest to our current business, PostInk Technology, LP, a Texas limited partnership, was acquired by the public shell company in April 2008 and was subsequently dissolved. Business Model We offer our software as a service (SaaS) on a subscription basis to our customers who subscribe to use the service for a specified term.The subscription fees are typically paid annually at the inception of each year of service.Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue via a combination of new subscribers and renewals of existing subscribers.Pertinent attributes of our business model include the following: ●
